In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, dated October 19, 1976, which denied the appellant husband’s motion, inter alia, to transfer a portion of the proceeding to the Family Court, Orange County. Permission for the taking of this appeal is hereby granted. Order affirmed, with $50 costs and disbursements. In view of the circumstances presented herein, the court’s refusal to transfer the proceeding to Orange County was not an abuse of discretion. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.